Appeal from order, Supreme Court, New York County (Marcy Friedman, J.), entered June 15, 2007, which denied plaintiffs motion to reject the report of the Special Referee, confirmed that report, and directed plaintiff to file a note of issue, unanimously dismissed as academic, without costs.
Our affirmance (66 AD3d 403 [2009] [decided herewith]) of a subsequent order dismissing the complaint renders this appeal academic. Concur—Andrias, J.P., Nardelli, Moskowitz, Renwick and Freedman, JJ. [See 2007 NY Slip Op 31644(U).]